Citation Nr: 1040132	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  09-27 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder.  


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The Veteran had active service from July 1978 to August 1978.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a January 2008 rating decision of the Indianapolis, 
Indiana, Regional Office (RO), which denied service connection 
for an acquired psychiatric disorder.  In August 2010, the 
Veteran was afforded a hearing before the undersigned Acting 
Veterans Law Judge sitting at the RO.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  

At the August 2010 hearing before the undersigned Veterans 
Law Judge sitting at the RO, the Veteran testified that he 
sustained a chronic back disorder during active service.  
The hearing transcript can be reasonably construed as an 
informal claim for service connection for a back disorder.  
That issue has not been adjudicated by the RO.  Therefore, 
the Board does not have jurisdiction over it.  It is 
referred to the RO for appropriate action.  


REMAND

The Veteran asserts that he initially manifested a chronic 
acquired psychiatric disorder during active service.  

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  See 38 C.F.R. § 3.303(b) (2010).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) a causal connection between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden 
v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

With respect to Hickson element (1), current disability, an 
October 2003 psychiatric evaluation from the M.C.C.D. noted that 
the Veteran was diagnosed with a depressive disorder, 
not otherwise specified (NOS).  Further, an April 2007 treatment 
record from the M.S.C. also stated that the Veteran had a 
diagnosis of a depressive disorder, NOS.  Thus, element (1) under 
Hickson had been satisfied. See Hickson, supra.

With respect to Hickson element (2), in-service disease or 
injury, an August 1978 Army Statement of Medical Examination and 
Duty Status (DA Form 2173) noted that the Veteran "was depressed 
and ingested an unknown amount of Parafon forte."  Accordingly, 
element (2) under Hickson has been satisfied.  Id.

Turning to crucial Hickson element (3), nexus, the Board is aware 
that lay assertions may serve to support a claim for service 
connection by establishing the occurrence of observable events or 
the presence of disability or symptoms of disability subject to 
lay observation.  See 38 U.S.C.A. § 1153(a) (West 2002); 
38 C.F.R. § 3.303(a) (2010); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 
1336 (Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  The United 
States Court of Appeals for the Federal Circuit (Federal Circuit) 
has clarified that lay evidence can be competent and sufficient 
to establish a diagnosis or etiology when (1) a lay person is 
competent to identify a medical condition; (2) the lay person is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  See Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran has not been afforded a VA examination for 
compensation purposes.  The duty to assist also includes 
providing a medical examination or obtaining a medical opinion 
when such is necessary to make a decision on the claim, as 
defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 
79 (2006), held that an examination is required when, as in the 
present case, (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.  Accordingly, the Board finds that a VA 
psychiatric evaluation would be helpful in resolving the issue 
raised by the instant appeal.  

At the Veteran's Travel Board hearing, he testified that he 
received ongoing psychiatric treatment at M.O.T.C. and B.M.H. 
until the present time.  The VA should obtain all relevant VA and 
private treatment records, which could potentially be helpful in 
resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. 
App. 78, 81-82 (1990).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he 
provide information as to all treatment of 
his chronic acquired psychiatric 
disabilities after September 2004 including 
the names and addresses of all health care 
providers.  Upon receipt of the requested 
information and the appropriate releases, 
contact M.O.T.C., B.M.H., and all other 
identified health care providers and 
request that they forward copies of all 
available clinical documentation pertaining 
to treatment of the Veteran, not already of 
record, for incorporation into the record.  
Any response to these requests should be 
memorialized in the VA claims file.

2.  Request that copies of all VA clinical 
documentation pertaining to the Veteran's 
treatment, not already of record, from May 
2009 to the present, to be forwarded for 
incorporation into the record.  

3.  Thereafter, schedule the Veteran for a 
VA mental disorders examination with an 
appropriate expert to address the current 
nature and etiology of all identified 
chronic acquired psychiatric disorders.  
All indicated tests and studies should be 
accomplished and the findings then reported 
in detail.  

The VA examiner should advance an opinion 
as to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely 
than not (i.e., probability less than 50 
percent) that any identified chronic 
acquired psychiatric disorder had its onset 
during active service; is etiologically 
related to the Veteran's reported inservice 
depression and drug overdose; or otherwise 
originated during active service.  The 
examiner must provide a complete rationale 
for any opinion advanced.  

Send the claims file and a complete copy of 
this REMAND to the examiner for review of 
pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.  


4.  The AMC should then readjudicate the 
Veteran's claim of entitlement to service 
connection for a chronic acquired 
psychiatric disorder with express 
consideration of the Federal Circuit's 
decision in Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009).  If the benefit 
sought on appeal remains denied, the 
Veteran should be issued a supplemental 
statement of the case (SSOC) which 
addresses all relevant actions taken on the 
claim, to include a summary of the evidence 
and applicable law and regulations 
considered, since the issuance of the 
statement of the case.  The Veteran should 
be given the opportunity to respond to the 
SSOC.  

The Veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  See 38 C.F.R. § 3.655 (2010).  

The Veteran's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.  



_________________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) 
(2010).  


